
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3



THIRD AMENDMENT
(FACILITY B)


        THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Third
Amendment"), dated as of April 19, 2002, is entered into by and among CROWN
PACIFIC LIMITED PARTNERSHIP, a Delaware limited partnership (the "Company"),
BANK OF AMERICA, N.A., as agent for the Banks (the "Agent"), and those financial
institutions parties to the Agreement (collectively, the "Banks") signatory
hereto.


RECITALS


        A.    The Company, the Banks, and the Agent are parties to an Amended
and Restated Credit Agreement dated as of December 1, 1999, pursuant to which
the Agent and the Banks have extended certain credit facilities to the Company,
as amended by that certain First Amendment to Amended and Restated Facility B
Credit Agreement dated as of March 20, 2001, that certain Temporary Waiver to
Amended and Restated Credit Agreement and that certain Second Amendment to
Amended and Restated Facility B Credit Agreement dated as of November 7, 2001
(as so amended, the "Agreement").

        B.    The Company, the Banks, and the Agent now hereby wish to amend the
Agreement in certain respects, all as set forth in greater detail below.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to them in the
Agreement.

        2.    Amendments to the Agreement.    

        (a)  A new definition of "Adjusted EBITDA" in the form of the definition
of "Adjusted EBITDA "set forth on Exhibit A hereto is added to Section 1.1 of
the Agreement in the appropriate alphabetical order.

        (b)  A new definition of "Borrowing Base" in the form of the definition
of "Borrowing Base" set forth on Exhibit A hereto is added to Section 1.1 of the
Agreement in appropriate alphabetical order.

        (c)  A new definition of "Borrowing Base Certificate" in the form of the
definition of "Borrowing Base Certificate" set forth on Exhibit A hereto is
added to Section 1.1 of the Agreement in appropriate alphabetical order.

        (d)  A new definition of "Capital Expenditures" in the form of the
definition of "Capital Expenditures" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in the appropriate alphabetical order.

        (e)  The definition of "EBITDA" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "EBITDA" in
the form set forth on Exhibit A hereto is substituted therefor.

        (f)    A new definition of "Eligible Inventory" in the form of the
definition of "Eligible Inventory" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

        (g)  A new definition of "Eligible Receivables" in the form of the
definition of "Eligible Receivables" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

--------------------------------------------------------------------------------




        (h)  A new definition of "Leverage Ratio" in the form of the definition
of "Leverage Ratio" set forth on Exhibit A hereto is added to Section 1.1 of the
Agreement in appropriate alphabetical order.

        (i)    A new definition of "Leverage Ratio Trigger Date" in the form of
the definition of "Leverage Ratio Trigger Date" set forth on Exhibit A hereto is
added to Section 1.1 of the Agreement in appropriate alphabetical order.

        (j)    A new definition of "Net Proceeds" in the form of the definition
"Net Proceeds" set forth on Exhibit A hereto is added to Section 1.1 of the
Agreement in appropriate alphabetical order.

        (k)  The definition of "Revolving Termination Date" set forth in
Section 1.1 of the Agreement is hereby deleted in its entirety, and a new
definition of "Revolving Termination Date" in the form of the definition of
"Revolving Termination Date" set forth on Exhibit A hereto is substituted
therefor.

        (l)    A new definition of "Third Amendment Effective Date" in the form
of the definition of "Third Amendment Effective Date" set forth on Exhibit A
hereto is added to Section 1.1 of the Agreement in appropriate alphabetical
order.

        (m)  Subsection 2.1(a) of the Agreement is hereby deleted in its
entirety, and a new Subsection 2.1(a) in the form of Subsection 2.1(a) set forth
on Exhibit A hereto is substituted therefor.

        (n)  Subsection 2.3(a) of the Agreement is hereby deleted in its
entirety, and a new Subsection 2.3(a) in the form of Subsection 2.3(a) set forth
on Exhibit A hereto is substituted therefor.

        (o)  Subsection 2.4(a) of the Agreement is hereby deleted in its
entirety, and a new Subsection 2.4(a) in the form of Subsection 2.4(a) set forth
on Exhibit A hereto is substituted therefor.

        (p)  Section 2.5 of the Agreement is hereby deleted in its entirety, and
a new Section 2.5 in the form of Section 2.5 set forth on Exhibit A hereto is
substituted therefor.

        (q)  Section 2.6 of the Agreement is hereby deleted in its entirety, and
a new Section 2.6 in the form of Section 2.6 set forth on Exhibit A hereto is
substituted therefor.

        (r)  Section 2.7 of the Agreement is hereby deleted in its entirety, and
a new Section 2.7 in the form of Section 2.7 set forth on Exhibit A hereto is
substituted therefor.

        (s)  Section 2.10(a) of the Agreement is hereby deleted in its entirety,
and a new Section 2.10 in the form of Section 2.10(a) set forth on Exhibit A
hereto is substituted therefor.

        (t)    Section 3.1(a) of the Agreement is hereby deleted in its
entirety, and a new Section 3.1 in the form of Section 3.1(a) set forth on
Exhibit A hereto is substituted therefor.

        (u)  Subsection 5.2(e) of the Agreement is hereby deleted in its
entirety, and a new Subsection 5.2(e) in the form of Subsection 5.2(e) set forth
on Exhibit A hereto is substituted therefor.

        (v)  Section 7.1 of the Agreement is hereby deleted in its entirety, and
a new Section 7.1 in the form of Section 7.1 set forth on Exhibit A hereto is
substituted therefor.

        (w)  A new Section 7.13 of the Agreement in the form of Section 7.13 set
forth on Exhibit A hereto is hereby added to the Agreement.

        (x)  Subsections 8.1(a), (i), (j), (l) and (m) of the Agreement are
hereby deleted in their entireties, and new Subsections 8.1(a), (i), (j), (l),
(m) and (n) in the form of Subsections 8.1(a), (i), (j), (l), (m) and (n) set
forth on Exhibit A hereto are substituted therefor.

--------------------------------------------------------------------------------




        (y)  Section 8.2 of the Agreement is hereby deleted in its entirety, and
a new Section 8.2 in the form of Section 8.2 set forth on Exhibit A hereto is
substituted therefor.

        (z)  Section 8.3 of the Agreement is hereby deleted in its entirety, and
a new Section 8.3 in the form of Section 8.3 set forth on Exhibit A hereto is
substituted therefor.

        (aa) Section 8.4 of the Agreement is hereby deleted in its entirety, and
a new Section 8.4 in the form of Section 8.4 set forth on Exhibit A hereto is
substituted therefor.

        (bb) Section 8.5 of the Agreement is hereby deleted in its entirety, and
a new Section 8.5 in the form of Section 8.5 set forth on Exhibit A hereto is
substituted therefor.

        (cc) Section 8.6 of the Agreement is hereby deleted in its entirety, and
new Section 8.6 in the form of Section 8.6 set forth on Exhibit A hereto is
substituted therefor.

        (dd) Section 8.9 of the Agreement is hereby deleted in its entirety, and
new Section 8.9 in the form of Section 8.9 set forth on Exhibit A hereto is
substituted therefor.

        (ee) Section 8.10 of the Agreement is hereby deleted in its entirety,
and new Section 8.10 in the form of Section 8.10 set forth on Exhibit A hereto
is substituted therefor.

        (ff)  Section 8.11 of the Agreement is hereby deleted in its entirety,
and new Section 8.11 in the form of Section 8.11 set forth on Exhibit A hereto
is substituted therefor.

        (gg) Section 8.15 of the Agreement is hereby deleted in its entirety,
and a new Section 8.15 in the form of Section 8.15 set forth on Exhibit A hereto
is substituted therefor.

        (hh) Section 8.16 of the Agreement is hereby deleted in its entirety.

        (ii)  Section 8.17 of the Agreement is hereby deleted in its entirety.

        (jj)  Section 11.1 of the Agreement is hereby deleted in its entirety,
and a new Section 11.1 in the form of Section 11.1 set forth on Exhibit A hereto
is substituted therefor.

        (kk) Section 11.6 of the Agreement is hereby deleted in its entirety,
and a new Section 11.6 in the form of Section 11.6 set forth on Exhibit A hereto
is substituted therefor.

        (ll)  Schedule 1.1 to the Agreement is hereby deleted in its entirety,
and a new Schedule 1.1 in the form of Schedule 1.1 attached hereto is
substituted therefor.

(mm) Schedule 2.7 to the Agreement is hereby deleted in its entirety.

        (nn) A new Schedule 7.1(j) in the form of Schedule 7.1(j) attached
hereto is hereby added to the Agreement.

        (oo) Schedule 8.1 to the Agreement is hereby deleted in its entirety,
and a new Schedule 8.1 in the form of Schedule 8.1 attached hereto is
substituted therefor.

        (pp) Schedule 8.2(f)(ii) to the Agreement is hereby deleted in its
entirety.

        (qq) Schedule 8.4 to the Agreement is hereby deleted in its entirety.

        (rr)  Schedule 8.5 to the Agreement is hereby deleted in its entirety,
and a new Schedule 8.5 in the form of Schedule 8.5 attached hereto is
substituted therefor.

        (ss)  Schedule 8.6 to the Agreement is hereby deleted in its entirety,
and a new Schedule 8.6 in the form of Schedule 8.6 attached hereto is
substituted therefor.

        (tt)  Schedule 8.9 to the Agreement is hereby deleted in its entirety,
and a new Schedule 8.9 in the form of Schedule 8.9 attached hereto is
substituted therefor.

        (uu) Schedule 11.2 to the Agreement is hereby amended to add the
following language at the end of the address for notices for Crown Pacific
Limited Partnership: "and Roger L. Krage, General Counsel, Telephone
(503) 274-2300, Facsimile: (503) 228-4875."

--------------------------------------------------------------------------------




        3.    Representations and Warranties.    The Company hereby represents
and warrants to the Agent and the Banks, as of the Third Amendment Effective
Date (as defined below), as follows:

        (a)  Upon giving effect to this Third Amendment as of the Third
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.

        (b)  The execution, delivery and performance by the Company of this
Third Amendment have been duly authorized by all necessary partnership and other
action and do not and will not require any registration with, consent or
approval of, notice to or action by, any person (including any Governmental
Authority) in order to be effective and enforceable. The Agreement as amended by
this Third Amendment constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with its terms, without defense,
counterclaim or offset except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally or by equitable principles relating to
enforceability whether enforcement is sought in a proceeding at law or in
equity.

        (c)  Upon giving effect to this Third Amendment as of the Third
Amendment Effective Date, all representations and warranties of the Company
contained in the Agreement are true and correct in all material respects except
(i) to the extent such representations and warranties specifically relate to an
earlier date or (ii) as otherwise disclosed on Schedule Amend-3(c).

        (d)  The Company is entering into this Third Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Agent
and the Banks or any other person.

        4.    Third Amendment Effective Date.    This Third Amendment will
become effective on April 19, 2002 or the first Business Day thereafter as of
which each of the following conditions precedent has been satisfied (the "Third
Amendment Effective Date"):

        (a)  The Agent has received from the Company and each of the Banks a
duly executed original or facsimile counterpart of this Amendment (any such
facsimiles to be promptly followed by the originals thereof).

        (b)  The "Third Amendment Effective Date" as defined in the Third
Amendment to the Facility A Credit Agreement of even date herewith has occurred
or is occurring contemporaneously as of the Third Amendment Effective Date
hereunder.

        (c)  The Agent has received the opinions of Skadden, Arps, Slate,
Meagher & Flom LLP, as special counsel to the Company, and Ball Janik LLP, as
special counsel to the Company and the Partner Entities (other than Fremont),
addressed to the Agent and the Banks, substantially in the forms attached as
Exhibits B and C hereto.

        (d)  The Company shall have paid to the Agent, for application to the
payment and/or prepayment of the Facility A Loans and the Facility B Loans, an
amount equal to $64,734,356; provided that satisfaction of the corresponding
condition precedent in the Third Amendment to the Facility A Credit Agreement
dated as of the date hereof shall be deemed to satisfy this condition precedent.

        (e)  The Company shall have paid to the Agent (or to such party as the
Agent directs), its reasonable legal and non-legal expenses incurred through the
date hereof in connection with this Third Amendment including the reasonable
legal fees and expenses of Moore & Van Allen, PLLC, as counsel to the Agent and
the fees and expenses of Ernst & Young Corporate Finance LLC, as financial
advisor to the Agent's counsel; provided that satisfaction of the corresponding
condition precedent in the Third Amendment to the Facility A Credit Agreement
dated as of the date hereof shall be deemed to satisfy this condition precedent.

        (f)    The Company shall have funded the retainer required by Section 8
hereof to the reasonable satisfaction of the Agent.

--------------------------------------------------------------------------------




        (g)  The Company shall have delivered to the Agent a Borrowing Base
Certificate as of March 31, 2002 in substantially the form of Schedule 7.1(j)
and certified by a Responsible Officer of the Company to be true and correct as
of such date.

        (h)  The Company shall have delivered to the Agent a fully executed copy
of that certain Intercreditor Agreement dated as of the date hereof among the
Company, the Collateral Agent appointed pursuant to the terms of the
Intercreditor Agreement, Bank of America, N.A., as Agent for the Banks from time
to time party to the Facility A Credit Agreement, the Banks party to the
Facility A Credit Agreement, and the holders of the Senior Notes.

        (j)    The Company shall have paid to the Agent, for the ratable benefit
of the Banks, a restructuring fee equal to $100,000.

        5.    Application of Proceeds.    Notwithstanding any provision to the
contrary contained in the Agreement or the Facility A Credit Agreement, the
Company and the Banks hereby acknowledge and agree that the amounts delivered to
the Agent as contemplated by Section 4(d) of this Third Amendment shall be
applied as follows: (i) $10,000,000 to the Facility B Loans, in the manner
contemplated by Section 2.7(a)(i)(C) of the Agreement (as amended by this Third
Amendment), but without any reduction in the Aggregate Commitment thereunder and
(ii) $54,734,356 to the Facility A Loans, in the manner contemplated by
Section 2.7(a)(i)(D) of the Facility A Credit Agreement (as amended by the Third
Amendment thereto of even date herewith) with a corresponding permanent
reduction in the Aggregate Commitment and the Commitment of each Bank party
thereto.

        6.    Reservation of Rights.    The Company acknowledges and agrees that
the execution and delivery by the Agent and the Banks of this Third Amendment
shall not be deemed to create a course of dealing or otherwise obligate the
Agent or the Banks to enter into similar amendments under the same or similar
circumstances in the future.

        7.    Release.    Each of the Company and the Partner Entities hereby
releases the Agent, the Banks, and the Agent's and the Banks' respective
officers, employees, representatives, Affiliates, advisors, agents, managers,
counsel, and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act on or prior to the date
hereof.

        8.    Retainers.    The Company shall pay to the Agent (or to such other
person as the Agent directs) $100,000 to serve as a retainer for the payment of
the reasonable fees and expenses of Ernst & Young Corporate Finance LLC, as
financial advisor to the Agent's counsel.

        9.    Waiver.    The Banks hereby waive any Default or Event of Default
that may exist as a result of the Company's failure to provide the audited
financial statements required by Section 7.1(a) of the Agreement for the fiscal
year ended December 31, 2001; provided, however that an Event of Default shall
exists under the Agreement if the audited financial statements required by
Section 7.1(a) of the Agreement are not delivered to the Agent on or before
April 22, 2002. This is a one-time waiver given only for the limited purposes
set forth herein and shall be effective only in the specific circumstances
provided for above.

        10.    Miscellaneous.    

        (a)  Except as herein expressly amended or waived, all terms, covenants
and provisions of the Agreement are and shall remain in full force and effect
and all references therein to such Agreement shall henceforth refer to the
Agreement as amended or waived by this Third Amendment. This Third Amendment
shall be deemed incorporated into, and a part of, the Agreement.

        (b)  This Third Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Third Amendment.

--------------------------------------------------------------------------------




        (c)  This Third Amendment shall be governed by and construed in
accordance with the law of the State of California.

        (d)  This Third Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

        (e)  This Third Amendment, together with the Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Third Amendment supersedes all prior
drafts and communications with respect hereto. This Third Amendment may not be
amended except in accordance with the provisions of Section 11.1 of the
Agreement.

        (f)    If any term or provision of this Third Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Third Amendment
or the Agreement, respectively.

        (g)  The Company confirms its obligations under Section 11.4(a) of the
Agreement to reimburse the Agent for all costs and expenses including reasonable
attorneys' fees and expenses incurred by the Agent in connection with this Third
Amendment.

        (h)  This Third Amendment is a Loan Document executed pursuant to
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Agreement.

[signature pages follow]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Third Amendment as of the date first above written.

    CROWN PACIFIC LIMITED PARTNERSHIP     By:   CROWN PACIFIC MANAGEMENT
LIMITED PARTNERSHIP,
its General Partner
 
 
 
 
By:
 
HS CORP. OF OREGON,
its General Partner
 
 
 
 
 
 
By:
 
                 

--------------------------------------------------------------------------------

            Name:                 Title:    

    BANK OF AMERICA, N.A.,
as Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
BANK OF AMERICA, N.A.,
as Issuing Bank, Swingline Bank and a Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent and as a Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------


 
 
BANK OF MONTREAL,
as Co-Agent and as a Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
KEYBANK NATIONAL ASSOCIATION,
as Co-Agent and as a Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
ABN AMRO BANK, N.V.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
SUNTRUST BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
WELLS FARGO BANK, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------


 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
BNP PARIBAS (Successor in Interest to Paribas)
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
BANK HAPOALIM B.M.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------

        The undersigned parties execute this document only for the limited
purpose of agreeing to the release contained in Section 7.

    By:   CROWN PACIFIC MANAGEMENT
LIMITED PARTNERSHIP,         By:   HS CORP. OF OREGON,
its General Partner
 
 
 
 
 
 
By:
 
                 

--------------------------------------------------------------------------------

            Name:                 Title:             By:   HS CORP. OF OREGON,
 
 
 
 
 
 
By:
 
                 

--------------------------------------------------------------------------------

            Name:                 Title:    

        By:   FTI HOLDINGS, L.P.
 
 
 
 
 
 
By:
 
 
 
 
 
                 

--------------------------------------------------------------------------------

Its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

                    Name:                         Title:    

--------------------------------------------------------------------------------


Schedule Amend-3(c)

Exceptions to Representations and Warranties


1.The representation and warranty in Section 6.11(b) of the Agreement is
modified as follows: Since December 31, 2001, there has been no Material Adverse
Effect.

2.With respect to Section 6.7(a) of the Agreement, Schedule 6.7 is modified to
delete item (a)(2). (Timber Operators Council, Inc.—Woodworkers IAM Defined
Contribution Plan and Trust Coverage: eligible union employees at Coeur d'Alene,
Idaho.)

3.In connection with the representation and warranty in Section 6.23(b) of the
Agreement, Attachment 1 to Schedule I of the Security Agreement is hereby
replaced with Attachment 1 to Schedule I attached hereto and "Reno Lumber" is
added to Item A of Schedule II.

--------------------------------------------------------------------------------


ATTACHMENT 1 TO SCHEDULE I

Address of Property at Which
Inventory and Records are located


1. Address of Facilities

Desert Lumber
2500 Chism Street
Reno, NV 89509   Desert Lumber
4950 N Berg Street
North Las Vegas, NV 95682
Alliance Lumber
5770 W Northern Avenue
Glendale, AZ 85303
 
Alliance Lumber
24610 S Rittenhouse Road
Queen Creek, AZ 85242
Crown Pacific Limited Partnership
60 State Street
Marysville, WA 98270
 
Crown Pacific Limited Partnership
Gilchrist Mill
No. 1. Sawmill Road
P.O. Box 638
Gilchrist, OR 97737
Alliance Lumber
7400 E Adobe Drive
Scottsdale, AZ 85255
 
Crown Pacific Limited Partnership
243701 Highway 101 West
P.O. Box 2379
Port Angeles, WA 98362

2. Other Locations

(a)Grantor's log yard and office at Milepost 77, Highway 20, P.O. Box 28,
Hamilton, Washington 98225.

(b)Various non-permanent locations on the timberlands owned by the Grantor and
located in certain states listed on Attachment 2 to this Schedule I or located
in such other locations with respect to which all actions necessary to maintain
the Agent's security interest in such Inventory has been taken pursuant to the
first sentence of Section 4.6.

(c)On rolling stock in transit in the ordinary course of business.

(d)Grantor's sales office at 1077 Gateway Loop, Springfield, Oregon 97477.
(P.O. Box 7947, Eugene Oregon 97401.)

--------------------------------------------------------------------------------


Exhibit A


        "Adjusted EBITDA" means EBITDA for such period excluding EBITDA
contributed during such period from operations commonly known as Inland Tree
Farm South, Inland Tree Farm North, Prineville, Coeur d'Alene and Bonners Ferry.

        "Borrowing Base" means, at any time, the sum of (i) 85% of Eligible
Receivables, plus (ii) 60% of Eligible Inventory, in each case as set forth in
the most recent Borrowing Base Certificate delivered to the Agent and the Banks
in accordance with the terms of Section 7.1(j).

        "Borrowing Base Certificate" shall have the meaning assigned to such
term in Section 7.1(j).

        "Capital Expenditures" means all expenditures of the Company and its
Subsidiaries that, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, capital leases.

        "EBITDA" means, for any period, and determined in accordance with GAAP
for the Company and its Subsidiaries on a consolidated basis, an amount equal to
the sum of (i) consolidated net income (or net loss) for such period, plus
(ii) all amounts treated as expenses for depreciation, depletion and interest
and the amortization of intangibles of any kind to the extent included in the
determination of such consolidated net income (or loss) for such period, plus
(iii) all accrued taxes on or measured by income to the extent included in the
determination of such consolidated net income (or loss) for such period plus
(iv) other non-cash items deducted in the calculation of consolidated income (or
loss) for such period, minus (v) other non-cash items added in the calculation
of consolidated net income (or loss) for such period; provided, however, that
EBITDA shall be computed for these purposes without giving effect to
extraordinary items or reductions in consolidated net income due to payments of
make-whole amounts in respect of any Indebtedness.

        "Eligible Inventory" means, as of any date of determination and without
duplication, the lower of the aggregate book value (based on a FIFO or a moving
average cost valuation, consistently applied) or fair market value of all raw
materials and finished goods inventory owned by the Company or any of its
Subsidiaries less appropriate reserves determined in accordance with GAAP but
excluding in any event (i) inventory which is (a) not subject to a perfected,
first priority Lien in favor of the Agent to secure the Obligations or
(b) subject to any other Lien that is not a Permitted Lien, (ii) inventory which
is not in good condition or fails to meet standards for sale or use imposed by
governmental agencies, departments or divisions having regulatory authority over
such goods, (iii) inventory which is not useable or salable at prices
approximating their cost in the ordinary course of the business, (iv) inventory
located outside of the United States, (v) inventory located at a location not
owned by the Company or any of its Subsidiaries with respect to which the Agent
shall not have received a landlord's, warehousemen's, bailee's or appropriate
waiver satisfactory to the Agent, (vi) inventory which is leased or on
consignment, (vii) inventory not at a location of the Company or a Subsidiary of
the Company which has been disclosed to the Agent pursuant to this Credit
Agreement and (viii) inventory which fails to meet such other specifications and
requirements as may from time to time be established by the Agent in its good
faith reasonable discretion.

        "Eligible Receivables" means, as of any date of determination and
without duplication, the aggregate book value of all accounts receivable,
receivables, and obligations for payment created or arising from the sale of
inventory or the rendering of services in the ordinary course of business
(collectively, the "Receivables"), owned by or owing to the Company or any of
its Subsidiaries, net of allowances and reserves for doubtful or uncollectible
accounts and sales adjustments consistent with such Person's internal policies
and in any event in accordance with GAAP, but excluding in any event (i) any
Receivable which is (a) not subject to a perfected, first priority Lien in favor
of the Agent to secure the Obligations or (b) subject to any other Lien that is
not a Permitted Lien, (ii) Receivables which are more than 60 days past due or
90 days past invoice date, (iii) 50% of the book value of any Receivable not
otherwise excluded by clause (ii) above but owing from an account debtor which
is the account debtor on any existing Receivable then excluded by such
clause (ii), unless the exclusion by such clause (ii) is a result of a
legitimate dispute by the account debtor and the applicable Receivable

--------------------------------------------------------------------------------


is no more than 90 days past due, (iv) Receivables evidenced by notes, chattel
paper or other instruments, unless such notes, chattel paper or instruments have
been delivered to and are in the possession of the Agent, (v) Receivables owing
by an account debtor which is not solvent or is subject to any bankruptcy or
insolvency proceeding of any kind, (vi) Receivables owing by an account debtor
located outside of the United States (unless payment for the goods shipped is
secured by an irrevocable letter of credit in a form and from an institution
acceptable to the Agent), (vii) Receivables which are contingent or subject to
offset, deduction, counterclaim, dispute or other defense to payment, in each
case to the extent of such offset, deduction, counterclaim, dispute or other
defense, (viii) Receivables for which any direct or indirect Subsidiary or any
Affiliate is the account debtor, (ix) Receivables representing a sale to the
government of the United States or any agency or instrumentality thereof unless
the Federal Assignment of Claims Act has been complied with to the satisfaction
of the Agent with respect to the granting of a security interest in such
Receivable, with or other similar applicable law, (x) stumpage receivables, and
(xi) Receivables which fail to meet such other specifications and requirements
as may from time to time be established by the Agent in its good faith
reasonable discretion.

        "Intercreditor Agreement" means that certain Intercreditor Agreement
dated as of April 19, 2002 among the Company, the Master Partnership, the
Collateral Agent appointed pursuant to the terms of the Intercreditor Agreement,
the Agent for the Banks under the Facility A Credit Agreement, the Banks from
time to time party to the Facility A Credit Agreement and the holders of the
Senior Notes as amended, supplemented modified, restated or renewed from time to
time in accordance with the terms thereof.

        "Leverage Ratio" means, as of the last day of any fiscal quarter of the
Company, the ratio of (i) the aggregated stated balance sheet amount of all
Indebtedness of the Company and its Subsidiaries (other than the Facility B
Loans), determined on a consolidated basis in accordance with GAAP as at such
day to (ii) Adjusted EBITDA for the four fiscal quarters of the Company ending
on such day.

        "Leverage Ratio Trigger Date" means the date on which the amount of
timber sold (excluding the sale of timber to the extent included in the
calculation of amounts harvested under Section 3.4) by the Company and its
Subsidiaries since January 1, 2003 exceeds 800,000,000 board feet.

        "Net Proceeds" shall mean, in connection with any sale, transfer or
other disposition of property, all cash proceeds of any such sale, transfer or
other disposition net only of pro rated ad valorem taxes, any commissions due
brokers not affiliated with the Company (such commissions in aggregate not to
exceed 10% of the gross sales price) and reasonable and customary cash costs of
closing with respect thereto (whenever paid) including sale, use or other
transaction taxes paid or payable by such Person as a direct result thereof and
with respect to the harvesting of excess timber by the Company or any of its
Subsidiaries pursuant to Section 3.4, all reasonable cash expenses properly
allocable to such harvesting of excess timber and other cash costs incidental
thereto (in each case, whenever paid) including sale, use or other transaction
taxes paid or payable by such Person as a direct result thereof.

        "Revolving Termination Date" means the earlier to occur of:
(a) December 31, 2005 and (b) the date on which the Aggregate Commitment
terminates in accordance with the provisions of this Agreement.

        "Third Amendment Effective Date" shall have the meaning assigned to such
term in Section 4 of the Third Amendment to the Agreement dated as of April 19,
2002.

        2.1    Amounts and Terms of Commitments.    

        (a)  Each Bank severally agrees, on the terms and conditions set forth
herein, to make loans to the Company (each such loan, a "Syndicated Loan") from
time to time on any Business Day during the period from the Closing Date to the
Revolving Termination Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth on Schedule 2.1 under the heading "Commitment"
(such amount, as the same may be reduced under Sections 2.5 or 2.7 or as a
result of one or more assignments under Section 11.8, the Bank's "Commitment");
provided, however, that, after giving effect to any Borrowing of Syndicated
Loans, the Effective Amount of all outstanding Syndicated Loans and

--------------------------------------------------------------------------------

Swingline Loans and the Effective Amount of all L/C Obligations (1) shall not
exceed $40,000,000; (2) shall not at any time exceed the Aggregate Commitment;
and (3) shall not exceed the Borrowing Base; and provided further, that the
Effective Amount of the Syndicated Loans of any Bank plus such Bank's
participation in the Effective Amount of all Swingline Loans, if any, and all
L/C Obligations shall not at any time exceed such Bank's Commitment. Within the
limits of each Bank's Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.1, prepay under Section 2.6
and reborrow under this Section 2.1. This amendment and restatement of the 1996
Facility B Credit Agreement shall not be deemed a repayment, satisfaction,
cancellation, or novation of the loans outstanding thereunder or any other
obligations of the Company under the 1996 Facility B Credit Agreement or any of
the "Loan Documents" (as defined therein), which shall instead continue and
constitute Obligations hereunder and under the other Loan Documents; provided,
however, that upon the Closing Date, all outstanding "Loans" under and as
defined in the 1996 Facility B Credit Agreement, subject to Section 4.4 thereof,
shall be prepaid in full with the proceeds of Loans hereunder or from other
funds.

        2.3    Procedure for Borrowing.    

        (a)  Each Borrowing of Syndicated Loans shall be made upon the Company's
irrevocable written notice (which notice may be delivered telephonically and
confirmed in writing on the same day) delivered to the Agent in the form of a
Notice of Borrowing which notice must be received by the Agent (i) prior to
10:00 a.m. (San Francisco time) at least three Business Days prior to the
requested Borrowing Date, in the case of Offshore Rate Loans; and (ii) prior to
8:00 a.m. (San Francisco time) on the requested Borrowing Date, in the case of
Base Rate Syndicated Loans, specifying:

        (A)  the amount of the Borrowing, which shall be in an aggregate minimum
amount of $1,000,000 or any integral multiple of $500,000 in excess thereof;

        (B)  the requested Borrowing Date, which shall be a Business Day;

        (C)  the Type of Syndicated Loans comprising the Borrowing; and

        (D)  the duration of the Interest Period applicable to such Syndicated
Loans included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period and if the Borrowing comprises Offshore Rate
Loans, such Interest Period shall be three months;

provided, however, that the Borrowing to be made on the Closing Date may
comprise Offshore Rate Loans only if this Agreement has been fully executed
before the giving of such notice or the Notice of Borrowing is accompanied by an
indemnity letter signed by the Company and acceptable to the Agent and the
Banks.

        2.4    Conversion and Continuation Elections.    

        (a)  The Company may, upon irrevocable written notice to the Agent in
accordance with subsection 2.4(b):

        (i)    elect as of any Business Day, in the case of Base Rate Syndicated
Loans, or as of the last day of the applicable Interest Period, in the case of
Offshore Rate Loans, to convert any such Syndicated Loans (or any part thereof
in an aggregate minimum amount of $1,000,000, or any integral multiple of
$500,000 in excess thereof) into Syndicated Loans of any other Type; or

        (ii)  elect as of the last day of the applicable Interest Period, to
continue any Syndicated Loans having Interest Periods expiring on such day (or
any part thereof in an aggregate minimum amount of $1,000,000, or any integral
multiple of $500,000 in excess thereof);

provided, that if at any time the aggregate amount of Offshore Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $500,000, such Offshore Rate Loans shall
automatically convert into Base Rate Syndicated Loans, and on and after such
date the right of the Company to continue such Loans as, and convert such Loans
into, Offshore Rate Loans shall terminate.

--------------------------------------------------------------------------------

        2.5    Voluntary Termination or Reduction of Commitments.    

        The Company may, upon not less than five Business Days' prior notice to
the Agent, terminate the Commitments, or permanently reduce the Commitments by
an aggregate minimum amount of $5,000,000 or any integral multiple of $5,000,000
in excess thereof, unless, after giving effect thereto and to any prepayments of
Loans made on the effective date thereof, (a) the Effective Amount of all
Syndicated Loans, Swingline Loans and L/C Obligations together would exceed the
lesser of (i) the Aggregate Commitment then in effect, and (ii) the Borrowing
Base, or (b) the Effective Amount of all L/C Obligations then outstanding would
exceed the L/C Commitment. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Aggregate Commitment
shall be applied to each Bank according to its Pro Rata Share. All accrued
commitment fees and letter of credit fees to, but not including, the effective
date of any reduction or termination of the Aggregate Commitment, shall be paid
on the effective date of such reduction or termination.

        2.6    Optional Prepayments.    

        Subject to Section 4.4, the Company may, at any time or from time to
time, upon irrevocable notice (which notice may be delivered telephonically and
confirmed in writing on the same day) delivered to the Agent not later than
10:00 a.m. (San Francisco time) at least three Business Days prior to such
prepayment in the case of Offshore Rate Loans and not later than 8:00 a.m. (San
Francisco) time on the date of such prepayment in the case of Base Rate
Syndicated Loans and Swingline Loans, (i) ratably prepay Syndicated Loans in
whole or in part, in minimum amounts of $1,000,000 or any integral multiple of
$500,000 in excess thereof, and (ii) prepay in whole or in part Swingline Loans,
in minimum principal amounts of $250,000 or any integral multiple of $100,000 in
excess thereof. Such notice of prepayment shall specify (i) the date and amount
of such prepayment, and (ii) whether such prepayment is of Offshore Rate Loans,
Base Rate Syndicated Loans or Swingline Loans, or any combination thereof. The
Agent will promptly notify each Bank of its receipt of any such notice, and of
such Bank's Pro Rata Share of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to each such date on the amount prepaid and any amounts
required pursuant to Section 4.4.

        2.7    Mandatory Prepayments of Loans; Mandatory Commitment
Reductions.    

        (a)  Mandatory Prepayments.

        (i)(A)["Intentionally omitted"].

        (B)  ["Intentionally omitted"].

        (C)  Prepayments to be made pursuant to this subsection 2.7(a)(i) shall
be applied, first, to prepay any Base Rate Syndicated Loans, second, to prepay
Swingline Loans, and third, at the Company's option, to Cash Collateralize
(which cash collateral shall be applied on the maturity date of their Interest
Periods to prepay then outstanding Offshore Rate Loans in the order of their
maturities) or to prepay any Offshore Rate Loans then outstanding (in the order
of the maturity of their Interest Periods).

        (D)  ["Intentionally omitted"].

        (E)  If at any time, the sum of the Effective Amount of all L/C
Obligations plus the Effective Amount of all Syndicated Loans and Swingline
Loans shall exceed the lesser of (x) the Aggregate Commitment and (y) the
Borrowing Base, the Company shall immediately prepay the Swingline Loans and,
after all Swingline Loans have been repaid, prepay the Syndicated Loans, and
after all Syndicated Loans have been repaid, Cash Collateralize the L/C
Obligations, in an amount sufficient to eliminate such excess.

        (b)  Mandatory Commitment Reductions.

          (i)  ["Intentionally omitted"].

        (ii)  No reduction in the Aggregate Commitment pursuant to Section 2.5
shall reduce the L/C Commitment unless and until the Aggregate Commitment has
been reduced to $10,000,000;

--------------------------------------------------------------------------------




thereafter, any reduction in the Aggregate Commitment pursuant to Section 2.5
shall equally reduce the L/C Commitment.

        (iii)  At no time shall the Swingline Commitment exceed the Aggregate
Commitment, and any reduction of the Aggregate Commitment which reduces the
Aggregate Commitment below the then current amount of the Swingline Commitment
shall result in an automatic corresponding reduction of the Swingline Commitment
to the amount of the Aggregate Commitment, as so reduced, without any action on
the part of the Swingline Bank.

        2.10    Swingline Loans.    

        (a)  Subject to the terms and conditions hereof, the Swingline Bank
severally agrees to make a portion of the Aggregate Commitment available to the
Company by making swingline loans (individually, a "Swingline Loan";
collectively, the "Swingline Loans") to the Company on any Business Day during
the period from the Closing Date to the Revolving Termination Date in accordance
with the procedures set forth in this Section in an aggregate principal amount
at any one time outstanding not to exceed $2,000,000, notwithstanding the fact
that such Swingline Loans, when aggregated with the Swingline Bank's outstanding
Syndicated Loans and its Pro Rata Share of the L/C Obligations, may exceed the
Swingline Bank's Commitment (the amount of such commitment of the Swingline Bank
to make Swingline Loans to the Company pursuant to this subsection 2.10(a), as
the same shall be reduced pursuant to subsection 2.7(b) or as a result of any
assignment pursuant to Section 11.8, the Swingline Bank's "Swingline
Commitment"); provided, that at no time shall (i) the sum of the Effective
Amount of all Swingline Loans plus the Effective Amount of all Syndicated Loans
plus the Effective Amount of all L/C Obligations exceed the lesser of (x) the
Aggregate Commitment and (y) the Borrowing Base, or (ii) the Effective Amount of
all Swingline Loans exceed the Swingline Commitment. Additionally, no more than
four Swingline Loans may be outstanding at any one time. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company may
borrow under this subsection 2.10(a), prepay pursuant to subsection 2.6 and
reborrow pursuant to this subsection 2.10(a).

        3.1    The Letter of Credit Subfacility.    

        (a)  On the terms and conditions set forth herein (i) the Issuing Bank
agrees, (A) from time to time on any Business Day during the period from the
Closing Date to the Revolving Termination Date to issue Letters of Credit for
the account of the Company, and to amend or renew Letters of Credit previously
issued by it, in accordance with subsections 3.2(c) and 3.2(d), and (B) to honor
drafts under the Letters of Credit; and (ii) the Banks severally agree to
participate in Letters of Credit Issued for the account of the Company;
provided, that the Issuing Bank shall not be obligated to Issue, and no Bank
shall be obligated to participate in, any Letter of Credit if as of the date of
Issuance of such Letter of Credit (the "Issuance Date") (1) the Effective Amount
of all L/C Obligations plus the Effective Amount of all Syndicated Loans and
Swingline Loans exceeds the lesser of (x) the Aggregate Commitment and (y) the
Borrowing Base, (2) the participation of any Bank in the Effective Amount of all
L/C Obligations plus the Effective Amount of the Syndicated Loans of such Bank
plus the participation of such Bank, if any, in the Effective Amount of all
Swingline Loans exceeds such Bank's Commitment, or (3) the Effective Amount of
L/C Obligations exceeds the L/C Commitment. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company's ability to
obtain Letters of Credit shall be fully revolving, and, accordingly, the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit which have expired or which have been drawn upon and reimbursed.

        5.2    Conditions to all Credit Extensions.    

        *****

        (e)    Availability.    Immediately after giving effect to the making of
such Loan (and the application of the proceeds thereof) or to the issuance of
such Letter of Credit, as the case may be, (i) the sum of the Effective Amount
of all L/C Obligations plus the Effective Amount of all

--------------------------------------------------------------------------------

Syndicated Loans plus the Effective Amount of all Swingline Loans shall not
exceed the lesser of (x) the Aggregate Commitment and (y) the Borrowing Base,
(ii) the Effective Amount of all Swingline Loans shall not exceed the Swingline
Commitment, and (iii) the Effective Amount of L/C Obligations shall not exceed
the L/C Commitment.

        7.1    Financial Statements.    

        The Company shall deliver to the Agent, in form and detail satisfactory
to the Agent and the Applicable Required Parties, with sufficient copies for
each Bank:

        (a)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, partners' equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, identifying any material change in accounting policies
or financial reporting practices by the Company or any of its consolidated
Subsidiaries, and accompanied by the opinion of a nationally-recognized
independent public accounting firm ("Independent Auditor") which report shall
state that such consolidated financial statements present fairly in all material
respects the financial position results of operations and cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall not be qualified or limited because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Company's or any Subsidiary's records and shall be delivered to
the Agent pursuant to a reliance agreement between the Applicable Parties and
such Independent Auditor in form and substance satisfactory to the Applicable
Required Parties;

        (b)  as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
partners' equity and cash flows for the period commencing on the first day and
ending on the last day of such quarter, in each case (A) setting forth in
comparative form consolidated figures for the corresponding period of the
preceding fiscal year and (B) setting forth year to date consolidated figures
and (C) identifying any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries, and
certified by a Responsible Officer as fairly presenting, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments), the financial
position, the results of operations and cash flows of the Company and its
Subsidiaries;

        (c)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of an unaudited consolidating balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
consolidating statement of income for such year, certified by a Responsible
Officer as having been developed and used in connection with the preparation of
the financial statements referred to in subsection 2.1(a);

        (d)  as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidating balance sheets of the Company and its Subsidiaries, and
the related consolidating statements of income for such quarter, all certified
by a Responsible Officer as having been developed and used in connection with
the preparation of the financial statements referred to in subsection 2.1(b);

        (e)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the Master
Partnership and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, partners' equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, and accompanied by the opinion of the Independent
Auditor which report shall state that such consolidated financial statements
present fairly in all material respects the financial position results of
operations and cash flows for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years. Such opinion shall not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion

--------------------------------------------------------------------------------




of the Master Partnership's or any Subsidiary's records and shall be delivered
to the Agent pursuant to a reliance agreement between the Applicable Parties and
such Independent Auditor in form and substance satisfactory to the Applicable
Required Parties;

        (f)    as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Master Partnership and its
Subsidiaries as of the end of such quarter and the related consolidated
statements of income, partners' equity and cash flows for the period commencing
on the first day and ending on the last day of such quarter, in each case
(A) setting forth in comparative form consolidated figures for the corresponding
period of the preceding fiscal year and (B) setting forth year to date
consolidated figures and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position, the results of operations and cash
flows of the Master Partnership and its Subsidiaries;

        (g)  as soon as available, but not later than January 31 of each year, a
business plan which shall include (i) pro-forma financial projections of the
consolidated balance sheet of the Company and its Subsidiaries and the related
consolidated statements of income or operations, partner's equity and cash
flows, for the five year period beginning January 1 of the year of delivery of
such business plan, and (ii) timber inventories, timber harvests, lumber and
other wood product shipments, projected average prices for logs and lumber by
species and type, a timber log flow report and an outside timber harvest/log
procurement contract summary; which projections shall be accompanied by
appropriate assumptions and sufficient supporting details on which such
projections are based, certified by a Responsible Officer as fairly presenting
management's good faith projection of probable results for such period;

        (h)  as soon as available, but in any event within 90 days after the end
of each calendar year, the report entitled "Fair Market Value of Timber Cut,
determined for Section 631(a) of the Internal Revenue Code, Capital Gains
Treatment" prepared with respect to the prior calendar year by Mason, Bruce and
Girard, or another nationally recognized timber appraiser reasonably acceptable
to the Applicable Required Parties;

        (i)    as soon as available, but in any event within 30 days after the
end of each calendar month, (1) internal management reports discussing the
financial position and results of operations of the Company and its Subsidiaries
and (2) a detailed report discussing updates on any sale, conveyance or
disposition of any assets or any other form of acquisition, disposition or
liquidation of the Company and its Subsidiaries, which report shall set forth,
in reasonable detail, the assets to be sold, the nature of the proposed
transaction, the approximate value of the proposed transaction, the number of
bidders or potential purchasers involved, and the current status of
negotiations; and

        (j)    as soon as available, but not later than 20 days after the end of
each calendar month, a certificate as of the end of the immediately preceding
month, substantially in the form of Schedule 7.1(j) and certified by a
Responsible Officer of the Company to be true and correct as of the date thereof
(a "Borrowing Base Certificate").

        7.13    Audits/Inspections.    

        Upon reasonable notice and during normal business hours, the Company
will, and will cause each of its Subsidiaries to, permit representatives
appointed by the Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Agent or its representatives to investigate and verify the accuracy
of information provided to the Banks and to discuss all such matters with the
officers, employees and representatives of such Person. The Company agrees that
the Agent, and its representatives, may conduct an annual audit of the
Collateral, at the expense of the Company. The Agent expects its representatives
to commence such an audit within sixty (60) days of the Third Amendment
Effective Date.

--------------------------------------------------------------------------------

        8.1    Limitation on Liens.    

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following ("Permitted Liens"):

        (a)  any Lien existing on property of such Person on the Third Amendment
Effective Date and set forth in Schedule 8.1;

        *****

        (i)    purchase money security interests on any property acquired or
held by such Person in the ordinary course of business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided that(i) any such Lien attaches to such
property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 85% (or
100% in the case of capital leases) of the cost of such property, and (iv) the
aggregate outstanding principal amount of the Indebtedness secured by any and
all such purchase money security interests, together with the aggregate
principal component of any and all capital lease obligations secured by Liens
permitted under subsection 8.1(j), shall not at any time exceed $10,000,000;

        (j)    Liens securing obligations in respect of capital leases on assets
subject to such leases, provided that the aggregate outstanding principal
component of capital lease obligations secured by any and all such Liens,
together with the aggregate outstanding principal amount of the Indebtedness
secured by any and all purchase money security interests permitted under
subsection 8.1(i), shall not at any time exceed $10,000,000;

        *****

        (l)    Liens securing Contingent Obligations of less than $1,000,000 in
the aggregate at any time and otherwise permitted under Subsection 8.9(d);

        (m)  other Liens that secure claims or Indebtedness otherwise permitted
under Section 8.6 of less than $1,000,000 in the aggregate and that exist no
more than 10 days before being released or terminated; and

        (n)  Liens securing the obligations under the Facility A Credit
Agreement (and any refinancing or refunding thereof), the Senior Notes and the
documents executed and delivered in connection therewith.

        8.2    Asset Dispositions.    

        The Company will not, and will not permit any of its Subsidiaries to,
sell, transfer, lease, contribute or otherwise convey, or grant options,
warrants or other rights with respect to, all or any part of its assets
(including accounts receivable and capital stock of Subsidiaries) to any Person,
other than:

        (a)  sales of timber, logs, lumber and other inventory (in each case,
excluding the sale of timber with land) in the ordinary course of business for
fair market value;

        (b)  sales for fair market value of equipment which is surplus, worn-out
or obsolete or no longer useful in the ordinary course of business; provided
that (i) the proceeds of such equipment are reinvested in similar equipment
within six (6) months of the date of such sale, transfer, lease or other
disposition, and (ii) the aggregate net book value of all equipment subject to
such sale, transfer, lease or other disposition does not exceed $1,000,000;

        (c)  sales of assets other than standing timber for fair market value,
the gross sale proceeds of which, together with the gross sale proceeds of all
other assets sold, transferred, leased, contributed, or conveyed pursuant to
this clause by the Company or any of its Subsidiaries does not exceed in the
aggregate an amount equal to $10,000,000 in each calendar year (with any unused
portion of the amount available for any calendar year allowed to be carried over
to the

--------------------------------------------------------------------------------




following year); provided that the cumulative amount of such sales during the
term of this Agreement shall not exceed $30,000,000;

        (d)  ["Intentionally omitted"];

        (e)  exchanges of timberland for other timberland in the ordinary course
of business with Persons who are not Affiliates of the Company, provided that:

          (i)  the timberland to be received in exchange is of at least an
equivalent fair market value to the timberland to be exchanged;

        (ii)  the timberland to be received in exchange is located in the United
States; and

        (iii)  the aggregate fair market value of all such timberlands exchanged
shall not exceed $50 million in the aggregate.

provided, however, that any exchange permitted by this subsection 8.2(e) may be
in the form of a tax deferred exchange so long as such tax deferred exchange is
completed within 180 days;

        (f)    dispositions for fair market value thereof of assets not
otherwise permitted hereunder to Persons who are not Affiliates of the Company
provided that:

          (i)  at the time of such disposition, no Default or Event of Default
exists or shall result from such disposition;

        (ii)  at the time of such disposition, the Agent shall have received a
Borrowing Base Certificate reflecting the assets of the Company upon
consummation of such disposition; and

        (iii)  the Company shall comply with the requirements of the Facility A
credit Agreement and the Intercreditor Agreement in respect of the Net Proceeds
of such disposition;

        and

        (g)  dispositions of assets permitted under subsection 8.3.

        8.3    Consolidations and Mergers.    

        The Company shall not, and shall not suffer or permit any Subsidiary to,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that any wholly-owned Subsidiary of the Company
may (i) merge with the Company, provided that the Company (A) shall be the
continuing or surviving partnership and (B) shall have a consolidated net worth
immediately following such merger equal to or greater than the consolidated net
worth of the Company immediately preceding such merger, (ii) sell all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company, or (iii) merge with any other wholly-owned Subsidiary of the Company,
provided that the surviving Subsidiary shall have a consolidated net worth
immediately following such merger equal to or greater than the consolidated net
worth of the surviving Subsidiary immediately preceding such merger; provided,
however, in each case (A) no Default or Event of Default exists or shall result
from such merger or sale and (b) immediately after such merger or sale, the
ratio of (1) Pro Forma Consolidated Cash Flow to Pro Forma Interest Expenses is
greater than 2.50 to 1.00, and (2) Pro Form Consolidated Cash Flow to Pro Forma
Maximum Debt Service is greater than 1.25 to 1.00.

        8.4    Harvesting Restrictions.    

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, in any calendar year, commencing with 2002, harvest timber or
sell standing timber on its or any Subsidiary's timberlands in excess of Planned
Volume as of the last day of such calendar year unless, the Company shall prepay
the Obligations in accordance with the terms of the Facility A Credit Agreement
and the Intercreditor Agreement in an amount equal to 100% of the Net Proceeds
of such excess harvest (which shall be determined based upon the average prices
received on the sale of all timber harvested during such period and a reasonable
allocation of direct cash expenses incurred in connection with the harvesting
and sale of timber during such period). "Planned Volume" shall mean 200,000,000
board feet

--------------------------------------------------------------------------------

of timber, as decreased year to year by the same percentage that the Annual
Timber Decrease for each calendar year effective on the Effective Date
represents as a percentage of the inventory of standing timber owned by the
Company and its Subsidiaries at the end of the prior calendar year. For purposes
of the foregoing:

"Annual Timber Decrease" shall mean the amount, in board feet, by which the
number of board feet of timber sold by the Company and its Subsidiaries
(excluding any amount of timber sold pursuant to the sale of the properties
generally referred to as the Inland Tree Farm) shall exceed the number of board
feet of timber acquired by the Company and its Subsidiaries during such calendar
year.

"Effective Date" for any Annual Timber Decrease shall be the date of the last
disposition of any timber sold by the Company and its subsidiaries (excluding
any disposition of timber sold pursuant to the sale of the properties generally
referred to as the Inland Tree Farm) in any calendar year.

        8.5    Loans and Investments.    

        The Company shall not purchase or acquire or make any commitment for, or
suffer or permit any of its Subsidiaries to purchase or acquire, or make any
commitment for, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisition, or make or commit to make any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including any
Affiliate of the Company, except for:

        (a)  investments of the type specified in, and in accordance with the
requirements and limitations of, the Investment Policy;

        (b)  the loans existing on the Third Amendment Effective Date and set
forth on Schedule 8.5;

        (c)  extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business or from sale of assets sold in compliance with Section 8.2;

        (d)  extensions of credit by the Company to any of its wholly-owned
Subsidiaries or by any of its Subsidiaries to another of its wholly-owned
Subsidiaries or the Company;

        (e)  advances or deposits in the ordinary course of business to owners
of timber or timberlands to acquire the right to harvest timber;

        (f)    Acquisitions that become wholly-owned Subsidiaries in exchange
for equity of the Company; and

        (g)  investments or Acquisitions not otherwise permitted hereunder in a
Person as long as (x) such investments or Acquisitions are made with the Net
Proceeds of dispositions of assets pursuant to Subsection 3.2(c), (y) after
giving effect to such investment or Acquisition, the Company remains engaged
solely in a Permitted Business on a consolidated basis and (z) such Person is
domiciled in, and substantially all of its assets are located in, the United
States or Canada.

        8.6    Limitation on Indebtedness.    

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

        (a)  Indebtedness incurred pursuant to this Agreement;

        (b)  Indebtedness incurred pursuant to the Senior Notes;

        (c)  Indebtedness incurred pursuant to the Facility A Credit Agreement
(and any refunding or refinancing thereof);

--------------------------------------------------------------------------------




        (d)  Indebtedness existing on the Third Amendment Effective Date and set
forth on Schedule 8.6;

        (e)  Indebtedness secured by Liens permitted by subsection 8.1(i) or
subsection 8.1(j);

        (f)    other unsecured Indebtedness provided that the aggregate
outstanding principal amount of such Indebtedness shall not at any time exceed
$10,000,000 and provided further that such Indebtedness is expressly subordinate
to the Obligations hereunder by subordination provisions reasonably acceptable
to the Agent and the Required Banks; and

        (g)  obligations consisting of trade payables entered into in the
ordinary course of business on ordinary terms.

        8.9    Contingent Obligations.    

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:

        (a)  endorsements for collection or deposit in the ordinary course of
business;

        (b)  ["Intentionally omitted"]

        (c)  Contingent Obligations of the Company and its Subsidiaries existing
as of the Third Amendment Effective Date and set forth on Schedule 8.9; and

        (d)  Contingent Obligations of the Company under timber harvest and log
procurement contracts to acquire timber from private and government owners in
the ordinary course of business and reimbursement obligations with respect to
bonds issued to secure the Company's performance thereunder.

        8.10    Joint Ventures.    

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, enter into any Joint Venture.

        8.11    Restricted Payments.    

        The Company shall not, and shall not suffer or permit any Subsidiary to,
declare or make any limited partner or general partner distribution or dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any, limited or general partnership interest or
shares of any class of capital stock, or purchase, redeem or otherwise acquire
for value any partnership interest or shares of capital stock or any warrants,
rights or options to acquire such partnership interest or shares, now or
hereafter outstanding (each a "Restricted Payment"); except that:(a) the Company
may declare and make distributions payable solely in general or limited
partnership interests or units; (b) ["Intentionally omitted"]; and
(c) Subsidiaries of the Company may declare and make dividends or distributions
to the Company.

        8.15    Financial Covenants.    

        (a)    Minimum Adjusted EBITDA.    Until the earlier of the Leverage
Ratio Trigger Date and December 31, 2003, Adjusted EBITDA, as of the last day of
each fiscal quarter set forth below, shall be greater than or equal to:

          (i)  for the fiscal quarter period ending on June 30, 2002 on an
annualized basis, $35,400,000;

        (ii)  for the two fiscal quarter period ending on September 30, 2002 on
an annualized basis, $34,900,000;

        (iii)  for the three fiscal quarter period ending on December 31, 2002
on an annualized basis, $33,600,000;

        (iv)  for the four fiscal quarter period ending on March 31, 2003,
$35,400,000;

        (v)  for the four fiscal quarter period ending on June 30, 2003,
$41,300,000;

        (vi)  for the four fiscal quarter period ending on September 30, 2003,
$45,700,000;

--------------------------------------------------------------------------------




      (vii)  for the four fiscal quarter period ending on December 31, 2003,
$46,300,000;

provided that if the Company or its Subsidiaries sells assets at any time during
the period commencing on January 1, 2003 and ending on December 31, 2003, the
minimum amounts of Adjusted EBITDA required under clauses (iv), (v), (vi) and
(vii) above would be reduced by $1,000,000 for every 100,000,000 board feet of
timber sold.

        (b)    Maximum Leverage Ratio.    If the Leverage Ratio Trigger Date
occurs before June 30, 2003, the Company shall comply with clause (i) below and
shall not be required to comply with clause (ii) below. If the Leverage Ratio
Trigger Date occurs after June 30, 2003, then commencing on the earlier of
December 31, 2003 and the Leverage Ratio Trigger Date, the Company shall comply
with clause (ii) below and shall not be required to comply with clause (i)
below.

          (i)  The Company shall not permit the Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Company ending during any
of the periods set forth below to exceed the ratio indicated for such period:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Leverage Ratio Trigger Date to June 30, 2003   10.50 to 1:0 July 1, 2003 to
December 31, 2003   9.00 to 1.0 January 1, 2004 to March 31, 2004   8.25 to 1.0
April 1, 2004 to June 30, 2004   7.50 to 1.0 July 1, 2004 to September 30, 2004
  7.00 to 1.0 October 1, 2004 to March 31, 2005   6.75 to 1.0 April 1, 2005 to
June 30, 2005   6.00 to 1.0 July 1, 2005 and all times thereafter   6.75 to 1.0

provided that if the Company and its Subsidiaries sell assets totaling
600,000,000 board feet of timber in the aggregate during the first six months of
calendar year 2005, the following ratios will apply to the corresponding periods
set forth above from and after the date of such sale:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

January 1, 2005 to March 31, 2005   6.75 to 1.0 April 1, 2005 to June 30, 2005  
4.75 to 1.0 July 1, 2005 and all times thereafter   5.25 to 1.0

        (ii)  The Company shall not permit the Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Company ending during any of
the periods set forth below to exceed the ratio indicated for such period:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Leverage Ratio Trigger Date to December 31, 2003   9.00 to 1:0 January 1, 2004
to March 31, 2004   8.25 to 1.0 April 1, 2004 to June 30, 2004   7.50 to 1.0
July 1, 2004 to September 30, 2004   7.00 to 1.0 October 1, 2004 to March 31,
2005   6.75 to 1.0 April 1, 2005 to June 30, 2005   6.00 to 1.0 July 1, 2005 and
all times thereafter   6.75 to 1.0

--------------------------------------------------------------------------------

provided that if the Company and its Subsidiaries sell assets totaling
600,000,000 board feet of timber in the aggregate during the first six months of
calendar year 2005, the following ratios will apply to the corresponding periods
set forth above from and after the date of such sale:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

January 1, 2005 to March 31, 2005   6.75 to 1.0 April 1, 2005 to June 30, 2005  
4.75 to 1.0 July 1, 2005 and all times thereafter   5.25 to 1.0

        (c)    Capital Expenditures.    The Company and its Subsidiaries shall
not make or commit to make Capital Expenditures during any fiscal year in excess
of $10,000,000 (the "Maximum Capital Expenditures Amount"), provided that the
Maximum Capital Expenditures Amount for any fiscal year of the Company shall be
increased by an amount equal to the excess, if any, of the Maximum Capital
Expenditures Amount for the previous fiscal year of the Company (prior to any
adjustment in accordance with this proviso) over the actual amount of Capital
Expenditures for such previous fiscal year. The Maximum Capital Expenditures
Amount for fiscal year 2003 shall be reduced by $450,000 for each 100,000,000
board feet of timber sold during fiscal year 2003 (excluding the sale of that
property known as the Inland Tree Farm) with such decrease to carry over to
subsequent fiscal years. The Maximum Capital Expenditures Amount for fiscal year
2004 shall be reduced by $150,000 for each 100,000,000 board feet of timber sold
during fiscal year 2004 and each fiscal year thereafter with any such decrease
to carry over to subsequent fiscal years.

        11.1    Amendments and Waivers.    

        No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Company
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks (or by the Agent at the written request of the Required
Banks) and the Company, and acknowledged by the Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Banks and the Company and
acknowledged by the Agent, do any of the following:

        (a)  increase or extend the Commitment of any Bank or the Swingline
Commitment of the Swingline Bank (or reinstate any such Commitment terminated
pursuant to subsection 9.2(a));

        (b)  postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Banks (or any of them) hereunder or under any other Loan Document;

        (c)  reduce the principal of, or the rate of interest specified herein
on any Loan, or (subject to clause (iii) below) any fees or other amounts
payable hereunder or under any other Loan Document;

        (d)  change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Banks or any of them to
take any action hereunder;

        (e)  amend this Section, or Section 2.15, or any provision herein
providing for consent or other action by all Banks;

        (f)    release any Collateral except as otherwise may be provided by the
Loan Documents or except where the consent of the Required Banks only is
specifically provided for;

        (g)  increase the availability under the Borrowing Base; or

        (h)  waive the mandatory prepayment requirement set forth in subsection
2.7(a)(i)(E);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Required Banks or all
the Banks, as the case may be, affect the rights or duties of the Issuing Bank
under this Agreement or any L/C-Related Document relating to any Letter of
Credit Issued or to be Issued by it, (ii) no amendment, waiver or consent shall,
unless in

--------------------------------------------------------------------------------

writing and signed by the Agent in addition to the Required Banks or all the
Banks, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Bank in addition to the
Required Banks or all the Banks, as the case may be, affect the rights or duties
of the Swingline Bank under this Agreement or any other Loan Document, and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed by the parties thereto.

        11.6    Marshalling; Payments Set Aside.    

Neither the Agent nor the Banks shall be under any obligation to marshall any
assets in favor of the Company or any other Person or against or in payment of
any or all of the Obligations. To the extent that the Company makes a payment to
the Agent or the Banks, or the Agent or the Banks exercise their right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Agent or such Bank in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and shall
be immediately due and payable, and (b) each Bank severally agrees to pay to the
Agent upon demand its Pro Rata Share of any amount so recovered from or repaid
by the Agent.

--------------------------------------------------------------------------------


Schedule 1.1

Investment Policy

(see attached)


--------------------------------------------------------------------------------


Schedule 7.1(j)

Form of Borrowing Base Certificate

[Date of Delivery]


        For the calendar month ended                         , 20    .

        I,                                         ,
                                         of Crown Pacific Limited Partnership
(the "Company") hereby certify that, to the best of my knowledge and belief,
with respect to that certain Amended and Restated Facility B Credit Agreement
dated as of December 1, 1999 (as amended, modified, restated or supplemented
from time to time, the "Credit Agreement"; all of the defined terms in the
Credit Agreement are incorporated herein by reference) among the Company, the
Banks and Bank of America, N.A., as Agent, Issuing Bank and Swingline Bank:

RECEIVABLES

1.   Receivables (as defined in the definition of Eligible Receivables in
Section 1.1 of the Credit Agreement) owned by or owing to the Company (or any of
its Subsidiaries)   $                         
2.
 
(i) Receivables of the Company not subject to a perfected, first priority Lien
in favor of the Agent or subject to any Lien, other than a Permitted Lien
 
$
                        
 
 
(ii) Receivables of the Company which are more than 60 days past due or 90 days
from the date of invoice (net of reserves for bad debts in connection with any
such Receivables of the Company)
 
$
                        
 
 
(iii) 50% of the book value of any Receivable of the Company not otherwise
excluded by clause (ii) above but owing from an account debtor which is the
account debtor on any existing Receivable of the Company then excluded by such
clause (ii) unless the exclusion by such clause (ii) is a result of a legitimate
dispute by the account debtor and the applicable Receivable of the Company is no
more than 90 days past due)
 
$
                        
 
 
(iv) Receivables of the Company evidenced by notes, chattel paper or other
instruments (unless such notes, chattel paper or instruments have been delivered
to and are in the possession of the Agent)
 
$
                        
 
 
(v) Receivables of the Company owing by an account debtor which is not solvent
or is subject to any bankruptcy or insolvency proceeding of any kind
 
$
                        
 
 
(vi) Receivables of the Company owing by an account debtor located outside of
the United States (unless payment for the goods shipped is secured by an
irrevocable letter of credit in a form and from an institution acceptable to the
Agent)
 
$
                        
 
 
(vii) Receivables of the Company which are contingent or subject to offset,
deduction, counterclaim, dispute or other defense to payment, in each case to
the extent of such offset, deduction, counterclaim, dispute or other defense
 
$
                        
 
 
(viii) Receivables of the Company for which any direct or indirect Subsidiary of
the Company or any Affiliate of the Company is the account debtor
 
$
                        
 
 
(ix) Receivables of the Company representing a sale to the government of the or
any agency or instrumentality thereof (unless the Company has complied (to the
satisfaction of the Agent) with the Federal Assignment of Claims Act or other
similar applicable law with respect to the Agent's security interest in such
Receivable)
 
$
                        
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
(x) stumpage Receivables
 
$
                        
 
 
(xi) Receivables of the Company which fail to meet such other specifications as
have been established by the Agent
 
$
                        
 
 
(xii) Sum of lines (i) through (xi)
 
$
                        
3.
 
Eligible Receivables (Line 1 less Line 2(xii))
 
$
                        
4.
 
Eligible Receivables Borrowing Base (85% of Eligible Receivables)
 
$
                        
INVENTORY
5.
 
Inventory (the lower of the aggregate book value (based on a FIFO or a moving
average cost valuation, consistently applied) or fair market value of all raw
materials, work in process and finished goods inventory owned by the Company
less appropriate reserves determined in accordance with GAAP)
 
$
                        
6.
 
(i) Inventory not subject to a perfected, first priority Lien in favor of the
Agent or subject to any Lien other than a Permitted Lien
 
$
                        
 
 
(ii) Inventory which is not in good condition or fails to meet standards for
sale or use imposed by governmental agencies, departments or divisions having
regulatory authority over such goods
 
$
                        
 
 
(iii) Inventory which is not useable or salable at prices approximating their
cost in the ordinary course of the Company's business (including without
duplication the amount of any reserves for obsolescence, unsalability or decline
in value)
 
$
                        
 
 
(iv) Inventory located outside of the United States
 
$
                        
 
 
(v) Inventory located at a location leased by the Company with respect to which
the Agent shall not have received a landlord's waiver satisfactory to the Agent
 
$
                        
 
 
(vi) Inventory which is leased or on consignment
 
$
                        
 
 
(vii) Inventory not at a location which has been disclosed to the Agent
 
$
                        
 
 
(viii) Inventory which fails to meet such other specifications as have been
established by the Agent
 
$
                        
 
 
(ix) Sum of lines (i) through (viii)
 
$
                        
7.
 
Eligible Inventory (Line 5 less Line 6(ix))
 
$
                        
8.
 
Eligible Inventory Borrowing Base (60% of Eligible Inventory)
 
$
                        
BORROWING BASE
9.
 
Total Borrowing Base availability (Line 4 plus Line 8)
 
$
                        
10.
 
Aggregate Outstanding Syndicated Loans, Swingline Loans and L/C Obligations
under the Credit Agreement
 
$
                        
11.
 
If Line #9 is greater than Line #10, then the difference ($            ) (or, if
less, the remaining amount of the Aggregate Commitment) is available for
extensions of credit; if Line #10 is greater than Line #9, then the Company
shall prepay or otherwise reduce so much of the outstanding Syndicated Loans,
Swingline Loans and L/C Obligations as shall be necessary to eliminate such
excess ($            ).
 
 
 

        With reference to this Borrowing Base certificate, I hereby certify that
the above statements are true and correct.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, I have hereunto set my hand to this certificate in
my capacity as    of the Company as of the date first written above.

    CROWN PACIFIC LIMITED PARTNERSHIP
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Schedule 8.1

Existing Liens

None.


--------------------------------------------------------------------------------


Schedule 8.5

Existing Loans and Investments

None.


--------------------------------------------------------------------------------


Schedule 8.6

Existing Indebtedness

None.


--------------------------------------------------------------------------------


Schedule 8.9

Existing Contingent Obligations


1.$2,000,000 in connection with sublease to Louisiana Pacific

--------------------------------------------------------------------------------


Exhibit B

Legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP


--------------------------------------------------------------------------------


Exhibit C

Legal opinion of Ball Janik LLP


--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



THIRD AMENDMENT (FACILITY B)
RECITALS
Schedule Amend-3(c) Exceptions to Representations and Warranties
ATTACHMENT 1 TO SCHEDULE I Address of Property at Which Inventory and Records
are located
Exhibit A
Schedule 1.1 Investment Policy (see attached)
Schedule 7.1(j) Form of Borrowing Base Certificate [Date of Delivery]
Schedule 8.1 Existing Liens None.
Schedule 8.5 Existing Loans and Investments None.
Schedule 8.6 Existing Indebtedness None.
Schedule 8.9 Existing Contingent Obligations
Exhibit B Legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP
Exhibit C Legal opinion of Ball Janik LLP
